United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0886
Issued: February 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 19, 2019 appellant filed a timely appeal from a February 5, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 5, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On November 25, 2015 appellant, then a 64-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he injured his right knee due to factors of his federal
employment, which required continuous walking, standing, pushing, pulling, and kneeling. He
indicated that he first became aware of his condition and first realized that it was caused or
aggravated by his employment duties on September 23, 2015. Appellant did not stop work.
In a narrative statement dated September 23, 2015, appellant asserted that he was injured
due to moving heavy over-the-road containers (OTRs), all-purpose containers (APCs), wire
containers, driving on an uneven workroom floor, getting on and off a powered industrial truck
(PIT) continuously, bending at the knees, and twisting and turning trying to move heavy equipment
over the years.
In a development letter dated January 15, 2016, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence needed to
establish his claim and provided a questionnaire for completion. Appellant was afforded 30 days
to submit the necessary evidence.
In response, appellant submitted a January 25, 2016 statement indicating that he had not
been involved in any outside activities or physical sports outside of his job.
A magnetic resonance imaging scan of the right knee dated November 4, 2015
demonstrated derangement at the lateral meniscus and a tear of the anterior cruciate ligament
(ACL) with posterior buckling of the posterior cruciate ligament (PCL) and partial tear.
In November 4, 2015 report, Dr. Hosea Brown, III, a Board-certified internist, related that
appellant was seen for an evaluation of occupational injuries to his right knee reported on
September 23, 2015 while federally employed as a mail handler. He indicated that appellant’s
federal duties included driving a PIT (Mule) and was responsible for dispatching mail to all areas
in the building by pulling/pushing heavy containers, wire cages, APCs, and OTRs. Dr. Brown
further explained that appellant had to connect the APC to his mule which required him to
maneuver the APC close enough to the mule and the stoop down to connect the pieces of
equipment. These containers varied from hampers weighing from 100 to 300 pounds, to APCs
weighing from 250 to 600 pounds, and OTRs weighing from 550 to 1,000 pounds. The APCs
could contain both sacks and tubs, therefore, appellant had to sort the sacks and tubs by lifting
them out of the APC and placing them in a separate APC. Additionally, if the APCs were
overloaded, then he had to remove the tubs and place them in another APC. Appellant reported
that his right knee injury was caused by pushing and pulling all the wire cages, APCs, and OTRs
on a daily basis over the course of his 26-year career as a mail handler.
Dr. Brown related that appellant initially noticed that his right knee collapsed inward and
saw his physician in 2013 due to his increasing pain and discomfort. He was given home exercises
and received cortisone injections twice a year. Dr. Brown continued to experience constant
popping in his right knee and complained of continuous aching pain on a daily basis. Prolonged
standing and pushing and pulling aggravated his symptoms. Dr. Brown noted that appellant had a
past medical history that included a right knee meniscus repair approximately 20 years prior. Upon

2

physical examination he found evidence of decreased range of motion and significant pain and
discomfort in the right knee. Plain x-ray of the right knee revealed evidence of severe tricompartmental degenerative joint disease and complete obliteration of the medial joint space with
severe sclerosis and degenerative changes. Dr. Brown diagnosed severe degenerative joint
disease, ACL tear, partial PCL tear, and bursitis of the right knee and opined that these conditions
were causally related to appellant’s employment duties. He asserted that appellant saw his private
physician 20 years ago due to complaints of right knee discomfort and was told at that time that
he had a right medial meniscal tear, but he chose not to file a claim although he felt that his
condition was due to the performance of his work-related duties.
On February 8, 2016 OWCP referred appellant to Dr. Steven Ma, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the nature and extent of his
employment-related conditions.
In a letter dated February 24, 2016, Dr. Brown contested the selection of Dr. Ma arguing
he had a pattern of unfairly evaluating patients with regard to work-related injuries.
In a second opinion report dated March 16, 2016, Dr. Ma evaluated the medical evidence
of record and provided the results of his physical examination. He found that appellant had a
normal heel to toe gait and he was able to toe and heel walk normally. Appellant was able to go
down to a semi-squatting position and had a valgus alignment of his right knee. Examination of
the right knee revealed healed arthroscopic right knee scars. There was no effusion or ecchymosis
present. However, there was prominence and crepitation of the right knee. There was no
tenderness on compression of the patellofemoral joint bilaterally. There was a negative
apprehension sign about both patellas. Appellant had no point tenderness anywhere about either
knee. There was no medial or lateral joint line tenderness. Appellant pointed to the anterior aspect
of his right knee as the location of his symptoms. He had limited flexion in the right knee.
Appellant’s left knee went from full extension to 130 degrees of flexion. Lachman’s testing, AP
drawer, pivot shift, and McMurray’s testing were all negative. Vargus/valgus stressing the knee
in extension and in 30 degrees flexion elicited no instability. There was no ligamentous laxity
about either knee. Sensory examination was intact to light touch and pinprick throughout both
lower extremities. Dr. Ma diagnosed degenerative arthritis of the right knee status post 1992
meniscectomy. He explained that it was very common for a patient who has had a previous
meniscectomy to develop advanced arthritis about the knee, which is what appellant currently
suffered. Dr. Ma opined that appellant’s osteoarthritis of the right knee was not medically
connected to appellant’s employment either by direct cause or aggravation, but it was connected
to his age and the surgery he underwent 20 years prior to the same knee. He determined that
appellant had reached maximum medical improvement (MMI) and released him back to full duty.
By decision dated April 8, 2016, OWCP found that appellant had established fact of injury,
but the medical evidence of record was insufficient to establish causal relationship between the
diagnosed condition and the accepted factors of his federal employment.
On June 7, 2016 appellant requested reconsideration.
In support of his reconsideration request, appellant submitted an April 27, 2016 report from
Dr. Brown who reiterated his medical opinions and indicated that he was attaching a March 1,

3

2016 medical report from Dr. Charles Herring, a Board-certified orthopedic surgeon, who agreed
that appellant had work-related injuries to his right knee. In an addendum report also dated
April 27, 2016, Dr. Brown indicated that he had received Dr. Ma’s second opinion report and
noted that his conclusions remained unchanged. He opined that Dr. Ma entirely ignored
appellant’s factors of employment, which contributed to appellant’s multiple work-related
conditions pertinent to his right knee.
In his March 1, 2016 report, Dr. Herring diagnosed severe right knee degenerative joint
disease, ACL tear, and right knee medial meniscal tear. He reported the history of injury, as related
by appellant, and opined that appellant’s federal duties of squatting, stooping, kneeling, and going
up and down stairs caused his right knee conditions. Dr. Herring concluded that, although the
natural aging process would lead to the degenerative changes within the knee, the heavy work
appellant had been performing for the same period of time over 26 years had aggravated the
progression of the degenerative joint disease.
By decision dated March 30, 2017, OWCP denied modification of its prior decision.
On October 2, 2017 appellant again requested reconsideration and submitted a
September 27, 2017 report from Dr. Brown. Dr. Brown noted his review of OWCP’s March 30,
2017 decision and disagreed, arguing that although appellant was 66 years old, the findings on
plain x-ray revealing degenerative arthritis of the right knee, were clearly not what one would
expect to find absent appellant’s factors of employment, which involved the performance of
repetitive activity, that caused his right knee condition.
In an August 8, 2017 report, Dr. Herring reiterated his diagnoses and indicated that he
disagreed with Dr. Ma’s second opinion because he felt that appellant had suffered injury from
repetitive work on top of the previous knee injury and that his work had accelerated the
development of the right knee osteoarthritis. He explained that appellant had undergone a
meniscus repair in 1991 and then continued to work and have subluxation of his knee and this type
of activity could cause or hasten the development of osteoarthritis, which was well known.
Dr. Herring opined that you would expect to see some natural aging process given his age and in
light of the previous injury, but you could not dismiss or neglect to identify the work factors as
contributing to the present degenerative condition. He concluded that it was medically reasonable
to infer causation between appellant’s job duties and the development of the ACL and meniscus
tears and the acceleration of the severe degenerative joint disease (osteoarthritis) of the right knee.
By decision dated December 15, 2017, OWCP denied modification of its prior decision.
On January 2, 2018 appellant requested reconsideration of the December 15, 2017
decision.
In support of his request for reconsideration, appellant submitted a December 26, 2017
report from Dr. Brown, who argued that OWCP’s prior decision was erroneous because the
medical evidence was not properly reviewed by a physician. Rather, it was reviewed by
nonmedical personnel who were unable to provide a medical opinion concerning the conflict of
medical evidence between two physicians.

4

By decision dated January 10, 2018, OWCP denied appellant’s request for reconsideration
of the merits of his claim.
On March 16, 2018 appellant again requested reconsideration of the December 15, 2017
decision.
In support of his request for reconsideration, appellant submitted a March 8, 2018 report
from Dr. Basiamh Khulusi, a Board-certified physiatrist, who diagnosed degenerative joint
disease, right knee, acceleration and permanent aggravation, ACL tear, partial PCL tear, and
bursitis of the right knee. Dr. Khulusi opined that appellant’s previous right knee injury and
surgery did not cause him any disability at all and he continued to do his regular work without
change until 2015. She further opined that while the meniscectomy might have contributed to the
condition of the right knee joint, that did not absolve the repeated trauma appellant had been
exposed to while doing his activities on the job from also contributing to his right knee conditions.
Appellant further submitted a progress report dated November 27, 2018 from Dr. Brown.
By decision dated February 5, 2019, OWCP denied modification of its prior decision,
finding that the medical evidence of record was insufficient to establish causal relationship
between the diagnosed right knee conditions and the accepted factors of appellant’s federal
employment. It noted that lifting up to 100 pounds while in the performance of duty was not
accepted as factual.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or specific condition for which compensation is claimed is causally related to the employment
injury.4 These are the essential elements of every compensation claim regardless of whether the
claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or

3

Supra note 1.

4

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
5

K.V., and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

5

condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.
In his March 16, 2016 second opinion report, Dr. Ma diagnosed degenerative arthritis of
the right knee status post 1992 meniscectomy and explained that it was very common for a patient
who has had a previous meniscectomy to develop advanced arthritis about the knee, as appellant
had. He opined that appellant’s osteoarthritis of the right knee was not medically connected to
appellant’s employment either by direct cause or aggravation, but it was connected to his age and
the surgery he underwent 20 years prior to the same knee. Dr. Ma determined that appellant had
reached MMI and released him back to full duty. The Board finds that the weight of the medical
evidence rests with the opinion of Dr. Ma.
Dr. Brown’s reports failed to provide a detailed explanation on causal relationship. While
he identified the specific employment factors alleged by appellant, he did not provide a
pathophysiological explanation as to how those activities either caused or contributed to
appellant’s diagnosed conditions.11 Additionally, Dr. Brown noted that findings on plain x-ray
revealing degenerative arthritis of the right knee were clearly not what one would expect to find
6

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

9

Id.; Victor J. Woodhams, supra note 6.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
11

Supra note 9.

6

absent appellant’s factors of employment, but he did not provide any further explanation or details.
He also asserted that appellant saw his private physician 20 years ago due to complaints of right
knee discomfort and was told at that time that he had a right medial meniscal tear, but he chose
not to file a claim although he felt that his condition was due to the performance of his workrelated duties. The Board has consistently held that complete medical rationalization is
particularly necessary when there are preexisting conditions involving the same body part,12 and
has required medical rationale differentiating between the effects of the work-related injury and
the preexisting condition in such cases.13 The Board finds that the reports from Dr. Brown are
insufficient to meet appellant’s burden of proof, as they do not provide a physiological explanation
regarding the cause of appellant’s diagnosed conditions.
In his reports, Dr. Herring diagnosed severe right knee degenerative joint disease, ACL
tear, and right knee medial meniscal tear and concluded that, although the natural aging process
would lead to the degenerative changes within the knee, the heavy work he had been doing for the
same period of time over 26 years had aggravated the progression of the degenerative joint disease.
While he opined that appellant’s medical condition was a direct result of the accepted factors of
his federal employment, the Board has held that neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.14 Therefore, the Board finds that the reports from Dr. Herring are insufficient to
establish appellant’s claim.
Appellant was also followed by Dr. Khulusi, who diagnosed acceleration and permanent
aggravation of degenerative joint disease, ACL tear, partial PCL tear, and bursitis of the right knee
on March 8, 2018. Dr. Khulusi opined that while the 1991 meniscectomy might have contributed
to the condition of the right knee joint, that did not absolve the repeated trauma appellant had been
exposed to while doing his activities on the job from also contributing to his right knee conditions.
Entitlement to FECA benefits may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of a causal relationship.15 While the opinion supporting causal relationship
does not have to reduce the cause or etiology of a disease or a condition to an absolute certainty,
the opinion must be one of reasonable medical certainty and not speculative or equivocal in
character.16 Because Dr. Khulusi’s opinions are speculative and equivocal in nature these opinions
are not rationalized and are insufficient to meet appellant’s burden of proof as to causal
relationship.

12

E.g., K.R., Docket No. 18-1388 (issued January 9, 2019).

13
See, e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3,
2017); P.O., Docket No. 14-1675 (issued December 3, 2015).
14

See J.L., Docket No. 18-1804 (issued April 12, 2019).

15

See C.H., Docket No 19-0409 (issued August 5, 2019).

16

Id.

7

As appellant has not submitted rationalized medical evidence sufficient to establish a back
condition causally related to the accepted factors of his federal employment factors, the Board
finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

